Title: To James Madison from Albert Gallatin, [ca. 13 July] 1812
From: Gallatin, Albert
To: Madison, James


[ca. 13 July 1812]
The monies approprd. by 1st. Sect. of Act herein mentioned, not being stated to be for the use of the navy cannot by the Secy. of the Treasury be ordered for that purpose.
It must on the contrary be observed that the words used are the same wh. have in former laws been exclusively applied to fortifications & been accordingly placed under the controul of the Secy. of War.
A. G.
